Citation Nr: 0720967	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-41 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for cystic 
lesion involving teeth numbered 23 to 26 with periodontitis 
due to traumatic injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine/neck disability, claimed to include as 
secondary to cystic lesion involving teeth numbered 23 to 26 
with periodontitis due to traumatic injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability due to trauma to the jaw.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This decision addresses only the merits of the claim of 
entitlement to a compensable disability rating for cystic 
lesion involving teeth numbered 23 to 26 with periodontitis.  
The remaining issues are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a full complement of teeth, which have 
been adequately restored.  

2.  The veteran's temporomandibular joint articulation, 
ramus, palate, and maxilla are within normal limits.    

3.  The veteran has moderate to severe periodontal disease, 
but there are no periapical radiolucencies existing on teeth 
numbered 23 through 26 to support a present diagnosis of 
cystic lesion of those teeth.                      




CONCLUSION OF LAW

The criteria for a compensable rating for cystic lesion 
involving teeth numbered 23 to 26 with periodontitis due to 
traumatic injury are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.381, 4.150 (Diagnostic Codes 9909, 
9913), 17.161 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cystic Lesion, Teeth Numbered 23 to 26, with 
Periodontitis

A July 1985 rating decision granted service connection for 
cystic lesion involving teeth numbered 23 to 26, with 
periodontitis, secondary to trauma.  An initial 
noncompensable rating was assigned effective September 18, 
1984.  Since then, the veteran sought compensable evaluation 
for that disability.  Most recently, in October 2004, the RO 
denied a compensable rating, and appeal was perfected on the 
October 2004 decision.  Based on the adjudication history 
associated with the veteran's dental disability, the issue at 
hand is the current extent of that disability.  Accordingly, 
the Board focuses on clinical evidence concerning the 
veteran's dental condition dated from approximately one year 
before his November 2003 increased rating claim.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's dental disability is evaluated under hyphenated 
Diagnostic Code 9999-9909.  38 C.F.R. § 4.150 (2006).  The 
hyphenated, "built up" Code using 9909 signifies the RO's 
application of a closely analogous Code due to the lack of a 
Code specific to the diagnosis at issue in the VA rating 
criteria governing dental and oral conditions.  See 38 C.F.R. 
§ 4.27 (2006).  VA is permitted to rate by analogy under such 
circumstances.  38 C.F.R. § 4.20 (2006).

Under Diagnostic Code 9909, loss of coronoid process, 
unilateral and bilateral, is assigned 10 or 20 percent 
disability ratings, respectively.  Having considered the 
various rating codes in 38 C.F.R. § 4.150, the Board finds 
that Diagnostic Code 9909 is that which is most closely 
analogous to the disability at issue.  


However, the Board also has considered Diagnostic Code 9913, 
which provides for various compensable ratings where there is 
a loss of teeth due to loss of substance of the body of 
maxilla or mandible without loss of continuity.  Under that 
Code, however, compensable ratings are assigned where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  For a minimum compensable rating of 10 percent, 
there must be evidence of all upper anterior teeth missing; 
all lower anterior teeth missing; or all upper and lower 
teeth on one side missing.  

Evidence most pertinent to evaluation of this disability, and 
as well, most recent clinical evidence specific to the 
disability, is found in the report of the September 2004 
dental examination conducted in connection with the November 
2003 claim.  The examiner said that, "[c]linically and 
radiographically, the veteran has a full complement of teeth, 
which are adequately restored."  He does not have wisdom 
teeth (teeth numbered 1, 16, 17, and 32), which were 
extracted after discharge from service.  Also missing are 
teeth numbered 3, 18, 19, 30, and 31.  Teeth numbered 3 and 
18 and 19 are replaced by a fixed partial denture or bridge 
work.  The veteran has had root canals on teeth numbered 9, 
12, 23, 24, and 25.  He has a Class I molar occlusion and an 
edge-to-edge anterior bite.  No crossbites are present.  
Moderate to severe periodontal disease was noted, based on 
reports of bleeding gums, and, objectively, based on 
"significant periodontal probings in all four quadrants" 
and x-ray evidence of bone loss in all four quadrants.  
Temporomandibular joint articulation, ramus, palate, and 
maxilla are within normal limits.  The examiner concluded 
that no diagnosis is warranted on cystic lesion of teeth 
numbered 23 through 26 because there are no periapical 
radiolucencies existing on those teeth.                      

The veteran has had cystic lesion of teeth numbered 23 
through 26, and he now has periodontal disease, but, based on 
current evidence, he does not have periapical radioluencies 
existing on those teeth.  Also, alternatively, a compensable 
rating for the disability requires that the lost masticatory 
surface cannot be restored with prostheses.  Here, the 
veteran reportedly has a "full complement of teeth, which 
are adequately restored."  As for periodontal disease, which 
is presently shown, in general, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  See 38 C.F.R. §§ 3.381, 17.161 
(2006).  Based on the foregoing, the Board concludes that the 
evidentiary record does not support a compensable rating for 
the veteran's service-connected dental disability.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In September 2004, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
explaining that a grant of the increased rating claim 
requires evidence of worsened dental disability and that 
evidence particularly material to the claim would be recent 
medical treatment records.  That letter also explained that, 
if he identifies the sources of evidence concerning his 
dental problems, then VA would assist him in securing the 
missing evidence from those sources.  It also advised the 
veteran that, notwithstanding VA's duty to assist, he 
ultimately is responsible for ensuring that his claim is 
substantiated with evidence not in federal custody.  He also 
was told that sources of pertinent evidence could be non-VA 
care providers, and that he may submit lay statements from 
individuals with personal knowledge of the veteran's dental 
disability.  He was also advised that he may submit any 
evidence in his possession if he believes it is pertinent to 
his claim.  

Although the letter did not explicitly discuss the rating 
criteria, and instead, informed him that pertinent evidence 
would be that which reflects worsened dental disability, the 
veteran was told, in the Statement of the Case (SOC), what 
the applicable criteria are and why the evidence does not 
support a compensable rating.  In this case, the Board does 
not find the lack of discussion of specific rating criteria 
in the September 2004 letter materially prejudicial because 
the inquiry was more general and worded in such a way that 
the veteran was on notice that any clinical records 
concerning recent dental treatment would be considered in 
evaluating this claim.  Also, the September 2004 C&P 
examination findings - the most recent clinical findings 
specific to the disability at issue - do not show a present 
diagnosis of cystic lesion; the veteran reportedly has a 
"full complement of teeth" that have been restored; and, as 
explained, periodontal disease itself, although presently 
found, cannot be the basis of a compensable rating.  Under 
the circumstances, the Board fails to find material prejudice 
based on a substantive notice defect concerning notice on 
what the evidence must show to result in a favorable decision 
on the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Nor does the Board find material prejudice based on lack of 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim for service connection was substantiated 
years ago.  Also, as explained, a compensable rating is not 
warranted, and the specific rating criteria applicable to the 
veteran's dental disability and the rationale for denial were 
discussed in the rating decision and the SOC.  Therefore, the 
Board does not find basis to conclude that prejudice occurred 
based on lack of notice about what VA generally considers in 
assigning disability ratings or the criteria governing 
effective dates for service connection or percentage ratings 
for a service-connected disability.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records and examination 
findings, and as well, the veteran's written statements.  
Despite appropriate notice, the veteran has not identified, 
during the time period relevant to this appeal, sources of 
pertinent evidence other than VA medical center records which 
he desires VA to review before adjudicating his claim.  

On this point, the Board acknowledges that, on September 10, 
2004, the veteran executed VA Form 21-4142 in which he 
reported that he had VA medical treatment through the 
"present."  The most recent VA outpatient clinical records 
in the claims file are dated in 2002 and the VA clinical 
records dated within the time period pertinent to this appeal 
do not document treatment for dental condition that would be 
material to a favorable decision in this case.  The Board has 
considered whether a decision on the merits of this appeal 
should be deferred to obtain VA outpatient treatment records 
more recent than those already in the claims file, but 
concludes that such action would merely delay a decision in 
this appeal without corresponding benefit to the veteran.  
Here, as noted above, the veteran has a "full complement" 
of restored teeth; present diagnosis of cystic lesion of 
teeth numbered 23-26 is not shown; and periodontal disease, 
presently manifested, cannot be the basis of a compensable 
rating in this case based on VA examination in September 
2004, which is contemporaneous with the veteran's report of 
VA treatment and which noted the results of the VA treatment.  
The veteran has stated vaguely that all of his medical care 
was received at a VA medical facility; he did not 
specifically identify VA dental treatment that he wanted VA 
to consider before readjudicating his claim.  Moreover, the 
SOC was the last communication from the RO as to the 
rationale for an unfavorable decision on his claim.  The 
veteran is represented and has had an opportunity to respond 
to that SOC.  Subsequent to the issuance of the SOC, neither 
the veteran, nor his representative, has indicated that 
pertinent clinical records are missing, or that there exists 
material evidence inconsistent with the findings documented 
as a result of the September 2004 C&P examination. 

The Board also notes that the veteran reported receiving 
benefits from the Social Security Administration (SSA) in 
connection with his January 2004 claim for compensation based 
on unemployability.  He did not, however, indicate that SSA 
benefits were based on his dental disability.  Thus, the 
Board concludes that the record does not show that the SSA 
records would be pertinent to the claim for increase in this 
service-connected disability.

Based on the foregoing, the Board finds no due process defect 
associated with the duty to assist that precludes a decision 
on the merits of the veteran's dental disability claim.  


ORDER

A compensable disability rating for cystic lesion involving 
teeth numbered 23 to 26 with periodontitis due to traumatic 
injury is denied.  


REMAND

In April 2004, the RO issued a rating decision concluding 
that new and material evidence was not submitted to reopen 
claims of entitlement to service connection for trauma to the 
jaw and cervical spine disability and that the veteran is not 
entitled to TDIU.  In April 2004, the veteran filed a 
handwritten statement responsive to the April 2004 rating 
decision.  That statement can reasonably be construed as a 
notice of disagreement on the new and material evidence 
issues and denial of TDIU.  Accordingly, the veteran is due a 
Statement of the Case (SOC) on those three matters consistent 
with Manlincon v. West, 12 Vet. App. 238 (1998).  

On a related matter, the Board acknowledges the veteran's 
July 1999 informal claim concerning trauma to his "jaws."  
Service connection had been in effect for cystic lesion 
involving teeth numbered 23 to 26 with periodontitis due to 
traumatic injury, with a noncompensable rating, long before 
July 1999.  The RO apparently construed the July 1999 claim 
as a new service connection claim concerning a jaw problem 
and not as a claim seeking a compensable rating for cystic 
lesion of teeth, and that is evidenced by the August 2000 
rating decision denying service connection for trauma to the 
jaw.  In November 2000, the veteran filed statement 
indicating that he disagrees with the August 2000 rating 
decision, but therein, he also stated that he is "already 
service connected for the situation," referring to the 
cystic lesion (the only service-connected disability), and 
stated that he would like to be examined to determine "if 
the severity has increased."  Therefore, it appears that, by 
his July 1999 filing, the veteran did not intend to file a 
new service connection claim.  The RO apparently concluded so 
as well, because it then issued a November 2000 rating 
decision denying a compensable rating for cystic lesion of 
teeth.  In April 2001, the veteran filed a notice of 
disagreement on that decision.  An SOC was issued, in August 
2001, on the disability due to cystic lesion of teeth, but no 
VA Form 9 or Form-9 equivalent was filed thereafter.  And, 
the veteran did not communicate with VA to indicate that he 
is seeking service connection for another disability 
affecting his jaw.  Also, in November 2003, the veteran filed 
a claim for various disabilities.  In pertinent part, he 
said: "I hereby request that my 0% 
service-connected disability for trauma to the jaw be 
increased."  That statement is consistent with the RO's 
prior interpretation of the veteran's November 2000 statement 
to mean that the veteran desires a compensable rating for the 
service-connected dental disability.  Thus, the Board finds 
no pending appeal on the August 2000 rating decision denying 
service connection for trauma to the jaw.      

Accordingly, the case is REMANDED for the following actions:

Issue an SOC concerning the April 2004 
rating decision on the issues of new and 
material evidence to reopen a claim of 
entitlement to service connection for 
trauma to the jaw; new and material 
evidence to reopen a claim of entitlement 
to service connection for cervical spine 
disability (to include as secondary to 
traumatic injury); and entitlement to 
TDIU.  Afford the veteran and his 
accredited service representative an 
opportunity to respond to the SOC.  If and 
only if the veteran files a timely 
substantive appeal on the three issues or 
any of the three issues addressed in the 
SOC, then return the appeal to the Board 
for further review.   

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


